                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

KAJEET, INC,

               Plaintiff,

v.                                               Civil Action No. 1:20-cv-01339-MN

NORTONLIFELOCK INC.,

               Defendant.


             DEFENDANT NORTONLIFELOCK INC.’S MOTION TO DISMISS
                 PLAINTIFF KAJEET, INC.’S ORIGINAL COMPLAINT

       Pursuant to Federal Rule of Civil Procedure 12(b)(6), Defendant NortonLifeLock, Inc.

(“NortonLifeLock” or “Defendant”) moves for dismissal of Plaintiff Kajeet, Inc.’s (“Kajeet” or

“Plaintiff”) Complaint. Specifically, this complaint should be dismissed pursuant to Federal

Rule of Civil Procedure 12(b)(6) because the claims of the patent-in-suit, United States Patent

No. 8,667,559, are directed to unpatentable subject matter under 35 U.S.C. § 101. This Motion

is supported by the attached Memorandum in Support, which is incorporated into this Motion by

reference.

       WHEREFORE, Defendant NortonLifeLock, Inc. requests that the Court enter an Order

dismissing all claims alleged in Plaintiff’s Complaint without prejudice.

Dated: November 25, 2020                          /s/ Kevin M. Capuzzi
                                                Kevin M. Capuzzi (DE No. 5462)
                                                BENESCH, FRIEDLANDER, COPLAN &
                                                ARONOFF LLP
                                                1313 North Market Street, Suite 1201
                                                Wilmington, DE 19801
                                                Telephone: (302) 442-7010
                                                Facsimile: (302) 442-7012
                                                Email: kcapuzzi@beneschlaw.com
Manish K. Mehta (admitted pro hac vice)
Zaiba Baig (admitted pro hac vice)
BENESCH, FRIEDLANDER, COPLAN &
ARONOFF LLP
71 South Wacker Drive, Suite 1600
Chicago, IL 60606
Telephone: (312) 212-4949
Facsimile: (312) 757-9192
Email: mmehta@beneschlaw.com
Email: zbaig@beneschlaw.com

Charanjit Brahma (admitted pro hac vice)
BENESCH, FRIEDLANDER, COPLAN &
ARONOFF LLP
One Montgomery Tower, Suite 2700
San Francisco, CA 94104
Telephone: (628) 600-2241
Facsimile: (628) 221-5828
Email: cbrahma@beneschlaw.com

Attorneys for NortonLifeLock, Inc.




-2-
